The counsel for plaintiff in error contended that the law then in force did not .authorize the county treasurer to issue a warrant to levy upon and sell land for the nonpayment of taxes on personal property, and cited section 95 of the laws .of 1866, page 286, as being the only statute in force authorizing the treasurer to issue his warrant and that such tax warrant allowed a collection to be made only of the goods and chattels of the tax-payer.
The court held this view of thé law to be correct, and reversed the decision of the district court. *